DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yangzhou Du on 12/14/2021.
The application has been amended as follows: 
Cancel claim 53.
Replace claims 49, 63 and 77 as shown below.

Claim 49 (Currently Amended) A magnetic circuit assembly of a bone conduction speaker, comprising: a first magnetic element generating a first magnetic field; a first magnetic guide element; [[and]] at least one second magnetic element configured to surround the first magnetic element, a magnetic gap being configured between the at least one second magnetic element and the first magnetic element, wherein the at least one second magnetic element generates a second magnetic field, the second magnetic field increases a magnetic field a second magnetic guide element; and at least one third magnetic element connected with the second magnetic guide element and the at least one second magnetic element, wherein the at least one third magnetic element generates a third magnetic field, the third magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap, and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element, the at least one fourth magnetic element generates a fourth magnetic field, and the fourth magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap.

Claim 63 (Currently Amended) A magnetic circuit assembly of a bone conduction speaker, comprising: a first magnetic element generating a first magnetic field; a first magnetic guide element; a second magnetic guide element configured to magnetic guide element surround the first magnetic element, a magnetic gap being configured between the at least one second magnetic element and the first magnetic element; [[and]] at least one second magnetic element located below the magnetic gap, wherein the at least one second magnetic element generates a second magnetic field, the second magnetic field increases a magnetic induction strength of the first magnetic field within the magnetic gap: and at least one third magnetic element connected with the second magnetic guide element, wherein the at least one third magnetic element generates a third magnetic field, the third magnetic field increases a magnetic field strength of the first magnetic field within the magnetic gap, and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element, the at least one fourth magnetic element generates a fourth magnetic field, and the fourth magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap.

Claim 77 (Currently Amended) A magnetic circuit assembly of a bone conduction speaker, comprising: a first magnetic element generating a first magnetic field; a first magnetic guide element; Response to Non-Final Office ActionApplication No.: 16/923,023Attorney Docket No.: 20608-0010US00Page 8 of 15a second magnetic guide element, at least a portion of the second magnetic guide element being configured to surround the first magnetic element and a magnetic gap being configured between theguide element and the first magnetic element; [[and]] at least one second magnetic element connected with an upper surface of the first magnetic guide element, wherein the at least one second magnetic element generates a second magnetic field, the second magnetic field increases a magnetic field strength of the first magnetic field within the magnetic gap: and at least one third magnetic element connected with the second magnetic guide element, wherein the at least one third magnetic element generates a third magnetic field, the third magnetic field increases a magnetic field strength of the first magnetic field within the magnetic gap, and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element, the at least one fourth magnetic element generates a fourth magnetic field, and the fourth magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap.

In the claim 54, page 2 line 1 after “claim” delete “53” and insert ----49----.
	


 (End of Examiner’s Amendment)
Examiner’s Statement of Reason for Allowance

Claims 49, 50, 52, 54-64, 67, 69 and 77 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various bone conduction speakers thereon, for example EP3163909.  However, the prior art of record fails to show claim 49, a magnetic circuit assembly of a bone conduction speaker, comprising: a first magnetic element generating a first magnetic field; a first magnetic guide element; at least one second magnetic element configured to surround the first magnetic element, a magnetic gap being configured between the at least one second magnetic element and the first magnetic element, wherein the at least one second magnetic element generates a second magnetic field, the second magnetic field increases a magnetic field strength of the first magnetic field within the magnetic gap; a second magnetic guide element; and at least one third magnetic element connected with the second magnetic guide element and the at least one second magnetic element, wherein the at least one third magnetic element generates a third magnetic field, the third magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap, and further comprising: at least one fourth magnetic element located below the magnetic gap, wherein the at least one fourth magnetic element is connected with the first magnetic element and the second magnetic guide element, the at least one fourth magnetic element generates a fourth magnetic field, and the fourth magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap; claim 63, a magnetic circuit assembly of a bone conduction 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699